Name: Commission Regulation (EEC) No 1794/82 of 6 July 1982 amending Regulation (EEC) No 1561/82 introducing a countervailing charge on cucumbers originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/ 18 Official Journal of the European Communities 7 . 7 . 82 COMMISSION REGULATION (EEC) No 1794/82 of 6 July 1982 amending Regulation (EEC) No 1561/82 introducing a countervailing charge on cucumbers originating in Bulgaria Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in Bulgaria must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 1561 /82 (3) introduced a countervailing charge on cucumbers originating in Bulgaria ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount ' 14-26 ECU appearing in Article 1 of Regulation (EEC) No 1561 /82 is replaced by the amount '508 ECU'. Article 2 This Regulation shall enter into force on 7 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 140, 20 . 5. 1982, p . 36. O OJ No L 172, 18 . 6 . 1982, p . 26 .